Citation Nr: 0032186	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-24 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date prior to January 14, 1980, 
for assignment of a 10 percent disability rating for service-
connected removal semilunar cartilage, right knee.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service 
Commission


ATTORNEY FOR THE BOARD

L. Helinski, Counsel


INTRODUCTION

The veteran had active military service from December 1941 to 
January 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1996 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
which awarded service connection for removal semilunar 
cartilage, right knee, based on clear and unmistakable error 
in a prior rating decision.  The RO assigned a noncompensable 
rating from February 1946, and a 10 percent rating from 
January 1980.


FINDING OF FACT

The positive evidence is in a state of approximate balance 
with the negative evidence on the question of whether the 
facts support assignment of a 10 percent rating for the 
veteran's service-connected removal semilunar cartilage, 
right knee, prior to January 14, 1980.


CONCLUSION OF LAW

The criteria for assigning an effective date of February 1, 
1946, for a 10 percent rating for removal semilunar 
cartilage, right knee, have been met.  38 U.S.C.A. §§ 5110, 
5107(b) (West 1991); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be 
codified as amended at 38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 
3.400, 4.71a, Diagnostic Code 5259 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the veteran's claim that he should 
be entitled to an effective date prior to January 14, 1980, 
for assignment of a 10 percent rating for service-connected 
removal semilunar cartilage, right knee.  Essentially, the 
veteran claims that the 10 percent rating should be effective 
back to the date of his original claim, filed in February 
1946.  

A review of the history of this appeal is as follows.  
Shortly following induction into service in December 1941, 
the veteran injured his right knee while playing basketball.  
At that time, he reported that he had sustained a similar 
injury while playing football, approximately one month prior 
to induction.  His service entrance examination report is 
negative for any evidence of a right knee disorder.  In 
December 1941, the veteran underwent surgery to remove part 
of the semilunar cartilage.  His service separation 
examination report indicated that there was some cicatrix, or 
scarring, of the right knee.  There are no other service 
medical records, or records shortly following service 
separation, which indicate a symptomatic right knee.  

Upon service separation, in February 1946, the veteran filed 
a claim for service connection for a right knee condition 
"due to training accident, 1941 and operation on cartilage 
..., causing weakness and swelling, with residuals."  In a 
January 1946 rating decision, the RO deferred that issue, 
pending receipt of clinical records.  The RO did not rule on 
that issue until an October 1958 rating decision, at which 
time service connection was denied.  The basis of the RO's 
denial was that the operation was considered remedial in 
nature for a condition that existed at service induction.

More recently, in a December 1996 rating decision, the RO 
found clear and unmistakable error in the October 1958 RO 
decision that denied service connection for a right knee 
disability, as the RO had failed to consider the presumption 
of soundness.  The RO concluded that the right knee 
disability was directly related to the veteran's military 
service, and service connection was awarded effective from 
February 1, 1946.  However, the RO found that the evidence 
supported no more than a noncompensable rating from February 
1946, and a 10 percent rating from January 14, 1980, as the 
medical evidence did not support a finding that the veteran's 
right knee was symptomatic until January 1980.      

According to the law, the effective date of an award based on 
a claim for increase shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 
1991).  Further, the effective date will be the later of the 
date of receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400 (o)(1) (2000).  The 
effective date for claims based on clear and unmistakable 
error is the date from which the benefits would have been 
payable, if the corrected decision had been made on the date 
of the reversed decision.  38 C.F.R. § 3.400(k).  

The issue in the present case essentially concerns whether 
the medical evidence supports assignment of a 10 percent 
rating for a right knee disability prior to January 1980.  
The Board notes that the veteran is currently assigned a 10 
percent rating for his right knee disability according to 
38 C.F.R. § 4.71a, Diagnostic Code 5259, which prescribes a 
10 percent rating for cartilage, semilunar, removal of, 
symptomatic.  The Board also notes that a 10 percent rating 
may be assigned for slight impairment of the knee (Diagnostic 
Code 5257), for flexion limited to 45 degrees or less 
(Diagnostic Code 5260), and for extension limited to 10 
degrees or more (Diagnostic Code 5261).

A review of the record reveals that there is little to no 
medical evidence present in the veteran's claims file that 
refers to his right knee, around the time of the October 1958 
rating decision that initially denied service connection.  
The Board notes that the RO's reasoning for denying service 
connection at that time was later deemed erroneous in a 
September 1996 rating decision.  Nevertheless, the veteran 
was not afforded the benefit of a VA examination for his 
right knee at the time of his initial claim for service 
connection in 1946.  In that claim, the veteran indicated 
that his right knee had manifested swelling and weakness, as 
a result of the surgery.  The veteran filed this claim 
immediately after service separation. 

The essential problem in this case is a lack of medical 
evidence.  While some of the veteran's service medical 
records are available, it is unclear whether they are all 
available.  The evidence clearly indicates that the veteran 
underwent right knee surgery in service to remove semilunar 
cartilage.  As to whether the veteran's knee was symptomatic, 
the veteran stated in his claim, filed within a month after 
service separation, that his knee manifested swelling and 
weakness.  The Board notes that the veteran engaged in combat 
during service, see 38 U.S.C.A. § 1145(b), and his awards and 
decorations include a Purple Heart.  Additionally, the record 
reveals that the veteran sustained shell fragment wounds to 
his left lower extremity, for which service connection is in 
effect.  The Board finds the veteran's statements to be 
credible around the time of service separation.  Under the 
circumstances of this particular case, the Board finds that 
there is an approximate balance of the positive evidence with 
the negative evidence on the question of whether the veteran 
should have been entitled to a 10 percent rating for a right 
knee disability in February 1946, the effective date of his 
award of service connection.  As such, the Board will resolve 
all doubt in the veteran's favor, and assign an effective 
date of February 1, 1946, for a 10 percent rating for removal 
of semilunar cartilage, right knee.  38 U.S.C.A. § 5107(b) 
(West 1991); Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. § 5107); 38 C.F.R. § 3.102, (2000).


ORDER

Subject to the rules and regulations governing awards of 
monetary benefits, an effective date of February 1, 1946, for 
assignment of a 10 percent rating for removal of semilunar 
cartilage, right knee, is assigned, and to this extent, the 
appeal is granted.




		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals



 

